GAROUTTE, J.
I dissent. This is an action brought against the county of Colusa by one Ludy, road overseer of a certain road district in that county. He brought the action for labor performed by himself upon the public roads, and also as assignee of the claims of some fifteen others for labor performed upon these roads, and material furnished which was used thereon. There is no claim of any kind made that the services were not performed and the materials furnished, nor any claim that the prices charged were excessive, but, upon the contrary, the record shows plaintiff attempting to *385recover an honest debt of Colusa county, and it should be paid. Two questions only are presented by the record upon this appeal: First, as to the sufficiency of the allegations of the complaint to support a judgment • and, second, as to the sufficiency of the evidence. It is conceded that if plaintiff, as road overseer, was authorized to do this work by the road commissioner of the district, such authority would be sufficient; but it is now insisted that there is no allegation in the complaint to that effect, and that, therefore, a cause of action is not stated. Under the facts disclosed by the record, a recovery by plaintiff should not be defeated upon any such grounds. Those facts are these: (1) A general demurrer to the sufficiency of the complaint was overruled by the trial court; (2) the complaint contains a general allegation of indebtedness from defendant to plaintiff of the amounts set out therein; (3) evidence was introduced at the trial as to the plaintiff’s authority from the road commissioner to do the work; (4) the court made a finding of fact upon such evidence; (5) the court treated the allegation of indebtedness stated ifi the complaint as a material and sufficient allegation of the fact, and made a finding upon the issue created by the answer in that respect. For these reasons, in common justice, we are bound to hold that now the complaint should be deemed sufficient to support the judgment. Tp hold otherwise, a party would be wronged of a most substantial right by invoking a very technical rule of law. The court made a finding of fact that plaintiff was not authorized by the road commissioner to do the work. We are clear that this finding is directly opposed to the evidence. The only testimony offered upon this point was that of Mr. Herd, the road commissioner, who testified as follows: “Q. Did you ever speak to Mr. Ludy [road overseer] with relation to working upon the public roads of that district, in the spring of ’90 and ’91? A. Oh, yes; we always talked about the roads. Q. Did you tell Mr. Ludy at any time that he was running in debt, and was doing more work than was required? A. No; I don’t know anything about him doing that work, in fact. Q. You say you don’t know whether you spoke to Mr. Ludy concerning doing work, or not doing work? A. I am not positive about it. I presume I did, though. Q. You presume you did? A. Yes, sir. Q. If you ever did speak to Mr. Ludy on *386the subject of doing work, you only told him not to do work in excess of the amount of money apportioned for the payment of the indebtedness—not to run the district in debt in excess of the funds of the district? A. Yes, sir; that was the understanding with all the roadmasters. ” There is but one construction to be put upon this evidence, and that is that the road overseer had general authority from Mr. Herd to do the necessary work in repairing the roads of his district, to the extent of the money on hand in the road funds of that district, and there is no pretension here that such instructions were violated. Conceding that the commissioner did not know plaintiff was doing the particular work upon which a recovery is here sought, that fact is immaterial; for the work was done under a general authority, which, we have seen, was plainly conferred.